Citation Nr: 0945481	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  02-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), generalized 
anxiety disorder, schizoaffective disorder, and any other 
psychiatric disorder reasonably raised by the record.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from April 1964 to November 
1964, and from June 1972 to May 1974. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for PTSD, generalized anxiety 
disorder, and schizoaffective disorder.  

The Veteran had requested a videoconference hearing before a 
Veterans Law Judge of the Board, but withdrew that request by 
a signed statement dated in March 2004.

The Board remanded the claims on appeal in July 2004 and 
again in March 2006, for further development.  The claims now 
return to the Board for additional review.

The Board notes that the claims on appeal were previously 
characterized, including by the Board in its July 2004 and 
March 2006 remands, as three separate claims: service 
connection for PTSD, service connection for generalized 
anxiety disorder, and service connection for schizoaffective 
disorder.  However, in a recent judicial precedent, the U.S. 
Court of Appeals for Veterans Claims (Court) held that claims 
for service connection for PTSD necessarily include claims 
for service connection for all psychiatric disabilities 
reasonably raised by the Veteran or the evidentiary record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's 
separate claims for service connection for psychiatric 
disorders are accordingly herein grouped as a single claim, 
to include any other psychiatric disorder reasonably raised 
by the record.  

The Board notes that the RO has still not developed and 
adjudicated a pending claim for service connection for 
diabetes mellitus.  That claim is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Based on the Clemons decision, the Board is compelled to 
develop this case with an additional VA examination to 
address any current psychiatric disorders and their etiology 
as related to service.  That is particularly the case where, 
as here, diagnoses of psychiatric disorders and/or 
personality disorders have markedly varied over the years 
since service, and the Veteran was separated from service 
reportedly based on personality and characterological 
difficulties rendering him unsuitable for service, yet 
records from service document symptoms that may be consistent 
with schizoaffective disorder or manic-phase bipolar disorder 
or delusional psychosis.  

An April 1974 memorandum written by the Veteran's commander 
noted, in effect, that while the Veteran had initially 
performed his duties in an exceptional manner, he began to 
suffer from delusions of grandeur, and told fantastical, 
delusional narratives about past duty assignments.  That 
commander further noted the Veteran's increasing difficulties 
performing work duties, and his arrest in February 1974 for 
indecent exposure.  The Board notes that these patterns of 
behavior appear little different from that noted fairly 
consistently in recent decades, with what was characterized 
by a state psychiatric examiner in May 1995 as "fixed 
delusions" supporting a diagnosis of paranoid schizophrenia.  
More recently VA treatment examiners have assigned diagnoses 
of schizoaffective disorder, anxiety disorder, PTSD, 
depression, and personality disorders, with delusional 
components noted.  Current and ongoing psychiatric 
medications have included both anti-depressive and anti-
psychotic prescriptions.  

There appears to be ample evidence to raise the possibility 
of a schizophrenic or otherwise psychotic disorder or 
schizoid-type disorder with delusional component dating from 
service, about which possible etiology a VA examiner has not 
adequately spoken for compensation purposes.  The most recent 
VA examiner for compensation purposes, who conducted a 
psychiatric examination in April 2007, made no mention of 
those findings in service, and did not address the 
possibility that they were manifestations of a psychiatric 
disorder that has been persistent since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claim for service connection 
for a psychiatric disorder to include PTSD, 
generalized anxiety disorder, and 
schizoaffective disorder.  The notice should 
make clear that additional issues being 
considered on appeal are those of entitlement 
to service connection for any additional 
psychiatric conditions reasonably raised by 
the Veteran or otherwise indicated by the 
record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The notice should also inform 
of the evidence necessary to substantiate his 
claims for service connection for psychiatric 
disorders to include PTSD, and what evidence 
he is to provide and what evidence VA will 
attempt to obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should also be asked to 
provide information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his 
psychiatric disorders claims.  All records 
and responses received should be associated 
with the claims file, and any indicated 
development should be undertaken.  

3.  Thereafter, arrange for a VA psychiatric 
examination by an examiner other than the 
examiner who conducted the April 2007 VA 
examination, to address the nature of all 
current psychiatric disorders and their 
etiology as related to service.  Inform the 
examiner that further examination is required 
based on questions of etiology not yet 
adequately addressed, which have been 
reasonably raised by the record.  The claims 
folders should be made available to the 
examiner for review.  All necessary tests and 
studies should be conducted.  The examiner 
should note in particular records of from 
service, including an April 1974 memorandum 
prepared by the Veteran's commander while he 
was stationed in Europe, as well as records 
of treatment and examination, both VA and 
non-VA, over the decades post service.  The 
examiner should note that the Veteran has not 
been shown to have had any service in 
Vietnam, and his self-reported histories of 
Vietnam service have been previously ascribed 
to delusional components of his disorder(s).  
The examiner should note past VA examinations 
including most recently in April 2007, but 
should also note that the Board has 
determined that the April 2007 VA examination 
was inadequate based on its failure to 
adequately address whether records from 
service support a finding that the Veteran 
has a chronic psychiatric disorder that 
developed in service or has been persistent 
since service.  The examiner should answer 
the following:

a.  The examiner should carefully review 
the claims folders, and identify all 
current psychiatric disorders.  The 
examiner should note any medication 
currently taken, and address whether 
neuroses or psychoses are present but with 
symptoms suppressed by medications.  In 
this regard, past diagnoses should be 
addressed, including of schizophrenia or 
other psychosis, schizoaffective disorder, 
anxiety disorder, PTSD, and depression.  
The examiner should address in particular 
the April 1974 memorandum prepared by the 
Veteran's commander when the Veteran was 
in service stationed in Europe, with the 
commander's description of initially 
exceptional work performance, followed by 
loss of capacity to function effectively 
together with onset of apparent delusions.  
The examiner should note the Veteran's 
numerous post-service VA and non-VA 
psychiatric treatment and evaluation 
records spanning decades, with varied 
psychiatric and personality disorder 
diagnoses, but with ongoing and varied 
delusions, some of which relate to his 
having served in Vietnam (despite the 
Veteran's not having served in Vietnam).  

b.  For each psychiatric disorder the 
examiner diagnoses, he/she must answer the 
following:  Is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service, pre-existed and was aggravated 
(permanently increased in severity) during 
service, or is otherwise causally related 
to service; or, alternatively, is any such 
relationship to service unlikely.  The 
examiner should provide a complete 
explanation for his/her opinions.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If the examiner cannot 
answer the question posed without 
resorting to unsupported speculation, the 
examiner should so state, and explain why 
that is so.

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


